McCLELLAN, C. J.
(dissenting.) — The stipulation in the mortgage: for the publication of notice of sale under the power of sale was essentially a stipulation for the publication of such notice in every copy of each edition of the paper published during the time prescribed: such was the contemplation of the parties, and so the law construes it. That the notice was not published in every copy of the regular weekly editions is demonstrated by original copies of the paper which were before the trial court and are before us. From how many of such copies the notice was omitted is not definitely shown; but that it was omitted from a large percentage of the copies brought to light on tire trial of the cause the papers themselves show. Persons connected with the paper testify that it was omitted from only a few copies the last of the editions — '.some say half 'dozen, others as many as eighteen; and it is hard to escape the conclusion that they do not know how many papers of each edition failed to contain the notice. They account for the omission *335in this way: They had contract's with the Simmons Liver Regulator Company and the Montgomery Advertiser to print in each paper of their weekly editions the advertisements of those concerns. Instead of doing this they would leave out these advertisements altogether until most of the. edition had been printed, and then they would, take out some of the matter and insert these advertisements in order to have copies to send to the Regulator Company and the Advertiser Company containing their advertisements so that upon false pretense they could collect as for insertions -in all the papers of the edition. This was their custom as to all foreign advertisers.In the papers before us the notice of this mortgage sale Avas thus taken out and these other advertisements put in lieu of it. In the copies we have the two advertisements referred to are the only ones thus substituted, but doubtless in other copies of these editions other “foreign advertisements’'’ were substituted for this notice of sale. The circulation of the paper is not shown. So Ave cannot lcnoAV what percentage of the issue Avent out without this notice. That copies did go out without it to regular local subscribers is not denied-. It may well be that its omission from one such copy wrongfully deprived the mortgagor of a bidder at the sale of his land and caused it to be sacrificed, so there is no room to affirm that he was not injured by the wrongful omission of the notice of sale even from one copy. I knoAV of no ground upon which to rest a conclusion that such omissions of the notice, such violation alike of the stipulation of the contract and of the laAV is not fatal to the sale. -The contemplation of the parties was that the notice should appear in each copy of the paper: that in legal effect is the mortgage stipulation. The contract with the publishers Avas to the same effect. The validity of the sale depended upon the notice of it being given accordingly. To purposely omit the notice from one half dozen copies is as essentially -a violation of the stipulation as to omit it from an hundred and may be equally injurious to the mortgagor. If we in this connection get one inch from the rule of law and the contemplation 'and stipulations of the parties, we 'are entirely at sea. If we say that the *336omission from a'half dozen or from a dozen and a.half of the papers is immaterial, there is the same'jurisdiction- — or the want of it — for holding innocuous its -omission from an hundred or two hundred copies. Having destroyed the rule which should obtain and violated the contracts of the parties in respect of the half dozen ®r dozen and a half omissions there is no rule left and we are no longer constrained -by 'any 'stipulations; hut to the contrary are thrown hack upon the wildest, most uncertain 'and unsafe speculation us to what would he or would not be a fatal number of omissions of the notice from the papers issued; and there' is absolutely no criterion and none is even hinted at in the opinion of Justice Haralson, other than the-pure speculation of-tlie individual judge for determining the matter. There must he some rule in this connection — -some force must he - given to contracts of the parties. The only possible rule, in my opinion, is that really embodied in the mortgage here and in the contract under which this newspaper undertook the publication of 'this notice that the publication shall be made in each copy -of the paper, or at the very least it cannot he intentionally omitted from any of said copies even to enable publishers to swindle other people out of money on the false pretense that their advertisements have been duly published. -